De Haven, J.
The assessment referred to in the complaint not having been authorized by a vote of the electors of the Otay Irrigation District, was illegal under the rule announced in the case of Tregea v. Owens, 94 Cal. 317; and inasmuch as the invalidity of such assessment would not appear upon the face of the deed given to the purchaser at the sale made for the purpose of collecting the delinquent tax levied by such assessment, the plaintiffs are entitled to the injunction given by the judgment appealed from. (Pixley v. Huggins, 15 Cal. 127; Burr v. Hunt, 18 Cal. 303.)
Judgment affirmed.
Fitzgerald, J., and McFarland, J., concurred.